-   Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 1 of 28 PageID #: 256



                                  IN THE MATIER OF ARBITRATION

                                               BETWEEN



    INTERNATIONAL CHEMICAL WORKERS' UNION
    COUNCIL, LOCAL 45C


    AND                                                 FMCS No. 201 008-00202


    AXIALL CORPORATION, A WESTLAKE COMPANY

    Charles S. Dunn, Arbitrator

                                  Grievant:             Michael McGovern
                                  Grievance:            Discharge


    Hearing:              February 5 , 2020
    Union Brief:          March 23, 2020
    Company Brief:        March 23, 2020
    Decision:             May 11,2020



    ======================================================================
                                      STATEMENT OF THE CASE

           This labor arbitration case arises under the grievance and arbitration provisions of a

    collective bargaining agreement dated August 17, 2016, between Axiall Corporation Chemical

    Division and International Chemical Workers' Union Council and Its Local No. 45C. It concerns

    a grievance dated March 11, 2019, filed on behalf of Mike McGovern. The Statement of the

    Grievance says, ''The Union protests the termination of Mike McGovern on March 8, 2019. The

    Union asks that the grievance be made whole for all lost wages and benefits." The Company

    responded, "The grievance is denied. There is no violation of the collective bargaining

    agreement. The discipline was for just cause."

           The grievance was processed through the grievance and arbitration provisions of the

    agreement. It was submitted to arbitration and the undersigned was selected as arbitrator

    from a panel supplied by the Federal Mediation and Conciliation Service. A hearing was had



                                                Page 1
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 2 of 28 PageID #: 257



on February 5, 2020, in Wheeling, West Virginia, at which time both parties were afforded a full

opportunity to present evidence, cross examine opposing witnesses and argue their positions.

Briefs were submitted by the parties and received on March 23, 2020, at which time the matter

was deemed submitted for decision.

                                 SUMMARY OF THE EVIDENCE

       The Company owns a chemical manufacturing plant in Natrium, West Virginia, on the

Ohio River. That plant produces various chemical products, including calcium hypochlorite,

chlorine, caustic and hydrochloric acid. Its location on a salt bed is crucial as brine is used in

the manufacture of the chemicals. The Natrium plant Is organized into departments based on

function. The Grievant worked in the Cal-Hypo department which produces a chemical known

as calcium hypochlorite. That chemical is produced in various forms to be used in water

purification. The plant also has a PELS department, producing another chlorine based

product, a chlorine department, a caustic department using sodium from the salt brine, a

power department that uses hydrogen byproduct from the chemical production to power

boilers, and a maintenance department. The plant employs approximately 400 employees,

with 300 of those employees being bargaining unit employees.

       The plant produces up to 120 tons of Cal-Hypo a day. It is sold to municipalities for

water treatment, to pool stores for treating swimming pool water, and to the poultry and

vegetable industry, again for purification. It is a Class 3 oxidizer. As it decomposes it produces

heat and oxygen which creates a fire hazard. Two signifteant fires Involving Cal-Hypo at the

plant have occurred. Cal-Hypo can decompose in the presence of water and also in the

presence of a low pH material such as a can of soda. As a result care has to be taken with

handling Cal-Hypo, even in matters such as sweeping and disposing of spills. Because of its

combustibility Cal-Hypo is limited in the amount any place can have on store at a time.

       The Grievant was employed as an E-man in the Cal-Hypo department. That

department uses five operators who rotate through three shifts throughout the month operating

the plant twenty-four hours a day, seven days a week. This rotation results in a need for one



                                              Page2
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 3 of 28 PageID #: 258



additional employee to work one shift a day each week. The E-man fills that function, working

each operator position on different days.

       The control operator monitors the whole process from the control room using computer

monitors and a digital control system. He controls valve positions and responds to alarms that

notify him that something is out of range. The control operator also monitors the chlorine

vaporizer which vaporizes chlorine gas that has been liquified in another part of the plant for

use in the Cal-Hypo production. The control operator works alone most of the time. He also

monitors the waste treatment area of the process to insure that the materials are being properly

treated.

       The area operator is in charge of the wet side of the process. That is the process where

wet chemicals are combined and the product is formed into a slurry. The operator runs a lab

analysis on sample streams and he is responsible for anything involving the chlorine vaporizer

and the chlorinator systems. The area operator works largely on his own.

       Two dry side operators work each shift. They deal with the slurry after it gets filtered

and pressed. One handles the processing equipment and the other attends to packing. They

each have time working alone.

       The Cal-Hypo operator is responsible for the filter presses which separate the slurry into

wet and solid materials. The operator also uses a dryer that heats up to over 400 degrees and

an emergency scrubber. The Cal-Hypo operator works alone for most of his shift.

       John Bensinger is the Senior Human Resources Partner at the plant. As such he is

responsible for handling discipline and grievance issues. He has been in that position for

thirteen years with the plant after working in labor related positions in Michigan for more than

eight years. He has a bachelor's degree in industrial management and a master's degree in

human resource and labor relations from Michigan State University. He testified regarding the

findings the Company made and the decision making process that led to the Grievant's

discharge.




                                             Page3
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 4 of 28 PageID #: 259



       The Company became aware that the Grievant had been convicted of five criminal

offenses stemming from his attempt in January 2018 to burn down a bar he owned. His

sentencing occurred in February 2019, at which time the Company suspended the Grievant

pending investigation. The Company has a disciplinary committee to review such matters. It

obtained and reviewed the transcript of the Grievant's guilty plea and the transcript of his

sentencing. It obtained a docket sheet showing the criminal charges against the Grievant and

the four indictments and one Information used to charge the Grievant with five felonies. He

was sentenced to prison, serving from March 19, 2019, until August 13, 2019. The Disciplinary

Committee ultimately deferred the decision regarding discipline to the Human Resources

department and legal counsel, but it concluded that his conduct rose to the level of an

intolerable offense. Under the plant rules an "Intolerable Offense" is an act of misconduct that

warrants discharge on the first offense.

       Bensinger tried to interview the Grievant by telephone. The Union vice-president was

present during the interview, but the Grievant requested the presence of the President.

Bensinger mistakenly believed that having the vice-president present was sufficient, but he

later learned that the Grievant had the right to choose his own representation. The Grievant

did not answer any questions during the interview and said nothing that was relied on by the

Company in making its disciplinary decision. A second interview was neither requested by the

Union nor conducted.

       The Grievant was convicted of five felonies as a result of his attempt to burn down the

bar he owned: second degree arson (for soliciting another person to burn the bar), conspiracy

to commit second degree arson (for conspiring with two other individuals to burn the bar),

fourth degree arson (for burning personal property in the bar), burning or attempting to burn

insured property (again for burning the bar which was insured), and attempted insurance fraud

(again for burning the bar which was insured for the purpose of obtaining insurance proceeds).

Although the Grievant was convicted of five felonies they all result from one act of misconduct,

compelling a co-conspirator to burn his bar down for the insurance proceeds. Various efforts



                                             Page4
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 5 of 28 PageID #: 260



to plea bargain were unsuccessful as a result of the Judge's determination to impose a more

severe penalty. On February 19,2019, the Judge imposed maximum sentences on the

Grievant, but made it known that he would likely be released when his co-conspirator was

released from prison.

       After deliberations by the disciplinary committee and consultation with legal counsel

and the Human Resources Department the Company, represented by Jerry Mullens, Plant

Manager, and John A. Bensinger, discharged the Grievant by letter dated March 8, 2019. The

discharge letter states:

           This letter is to advise you that your employment at Westlake Chemical
           Corporation, Natrium Plant, is hereby terminated, effective immediately.
           As you know, you recently waived your right to a jury trial and pled guilty
           to the following five felonies: (1) Second Degree Arson, for setting fire to,
           or causing to be set fire to, McGovern's bar, in Marshall County; (2)
           Conspiracy to Commit Second Degree Arson, related to the attempt to
           burn McGovern's bar; (3) Fourth Degree Arson, for attempting to burn or
           cause to be burned or attempts to aid or entice another to bum video
           lottery machines belonging to Wheeling Coin that were situated at
           McGovern's bar, (4) Burning or Attempting to Burn Insured Property with
           the intent to defraud an insurer; and (5) Attempted Insurance Fraud.

           Judge Hummel, who sentenced you, rejected your attorney's proposal
           for a less severe sentence and found that your conduct was abhorrent
           and repugnant. He found that you committed a violent crime. You
           intended to burn the bar while leaving the natural gas on, so that it would
           burn to the ground or blow up. The judge did not view this as "a regular
           arson," but rather, he pointed out that the gas valves were all open, and it
           was going to be "explosive." The judge found that you planned this to
           happen, This exposed at least two dozen volunteer firefighters-and an
           unknown number of deputy sheriffs and first responders-to the risk of
           serious injury or death. Even you conceded at your sentencing hearing
           that your actions were "drastic and detrimental to all involved," and
           "people...could have been injured." Importantly, the judge noted that
           "[n]ot incarcerating you may or could encourage similar criminal activity."

           As you know, the health and safety of our employees and our
           communities is one of Westlake's core values. Westlake is obligated to
           protect the safety of its employees, vendors, contractors and visitors that
           enter its property as well as the general public against harm that could
           be caused by damage to its manufacturing facility or from any other
           threat of harm. The underlying intentional and criminal acts for which
           you have been sentenced make you unqualified and unfit to work at our
           plant. You have admitted to committing arson and to attempting to
           financially benefit from the same. Therefore, Westlake cannot continue
           to employ a known, admitted arsonist in its own chemical plant, where
           flammable and dangerous chemicals are present, due to the safety
           concerns and liability risks created.

                                             Page 5
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 6 of 28 PageID #: 261




          Additionally, and as an independent second reason for discharge,
          Westlake has the right to protect its business reputation, which would
          very likely be harmed by employing an admitted arsonist, who put lives in
          jeopardy, as part of a scheme to defraud an insurance carrier. Judge
          Hummel rightly observed that the firefighters who reported to the fire,
          which you intended to be "explosive," left their families, didn't know if
          they were coming back home, and didn't get paid for their efforts to stop
          the fire while you wanted to cash out. Westlake's reputation would be
          harmed for employing a known, admitted arsonist in our chemicaJ plant
          who exposed innocent lives in the community to serious injury or death.

          A third independent reason for discharge is the public display of
          dishonesty in pleading guilty to your attempt to defraud an insurance
          carrier. Indeed, the judge observed that even in your three-and-a-half
          hour interview during the state's investigation of the fire, you lied for 2 1/2
          hours. We depend upon the honesty of our employees in running our
          chemical plant.

          Your sentence also renders you unqualified for the position as E-Man.
          Under the Rules Covering The Operation of the Plant-Rules for
          Absentee Control, you are subject to termination upon incurring nine (9)
          chargeable occurrences, which will occur upon your reporting to prison
          to serve your sentence, or alternatively, you are subject to termination
          when you are "absent.. .from work for a period of seven (7) consecutive
          days and without justifiable cause [do] not personally or in writing notify
          [your] supervisor or the Personnel Department." (CBA Article XIII, Section
          A, Seniority, paragraph 4{d).

          While your felonious actions did not occur at work, they most assuredly
          affect your employment as outlined above, and they constitute just cause
          for discharge. Accordingly, you have given us no choice by to terminate
          your employment.

       Bensinger testified as to the deliberations that went into the decision to terminate the

Grievant. He pointed to the statement by the Judge in the sentencing transcript that the

Grievant had been tested for drugs and Subutex, "not currently prescribed" was found In his

system. He also noted that the Judge found that the Grievant had committed a violent crime

and that the crime had received attention in the media. And, he deemed it significant that the

document made clear that the Grievant was going to prison.

       The sentencing transcript shows the Judge colorfully describing the heinous nature in

which he viewed the Grievant's conduct. He asserted that the fire was an act of violence

intended to be "like something out of Die Hard," because gas valves were left open. He

considered that the Grievant's actions endangered the lives of firemen and first responders



                                             Page6
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 7 of 28 PageID #: 262



who might not be returning to their families. He felt it especially reprehensible that the Grievant

had used another drug addicted person, a co-defendant, to start the fire for him. His

sentencing decision was based on keeping the Grievant in prison for as long as his co-

defendant had to serve. The Judge also took great offense at the stylistic choices made by

Grievant's counsel in his brief, finding it insulting that he had written that the Grievant's conduct

was "aberrant, as opposed to typical." The Judge read that simple statement as the Grievant's

counsel's assertion that he, the Judge, was too dumb to know the meaning of the term

"aberrant". He also found the Grievant's counsel to be insulting him in his brief by properly

arguing on behalf of his client, as is his duty, that the offenses were non-violent, a position

supported by legal precedent.

       The sentencing transcript also reports statements by the Assistant Prosecutor who

stated that the State wanted to reach an arrangement where the Grievant could keep his job

under work release. She noted that the Grievant had cooperated with his arrest and the

investigation, turning himself in to police promptly upon being requested and providing

investigators with the password they would need to access video recordings of the events

during the night of the arson. She believed he would have cooperated if needed with the

prosecution of his co-defendants. She stated that he had been interviewed by the Drug Task

Force and provided useful information to them. She spoke to the Sheriff and all of the other

officers involved in the case and they were in agreement that an arrangement for the Grievant

to be able to participate in work release was acceptable. She also noted that the Grievant's

co-defendant had been sentenced to prison only after he, too, had been offered and rejected

leniency in exchange for participation in drug court. Thirty-six letters in support of the Grievant

were filed with the Court prior to sentencing.

       Bensinger stated that the chemical plant presented many risks with regard to fire and

explosions that a person who might be having a bad day could set off. That could cause

injuries and release of chemicals that could affect employees and the communities around the

plant. He noted that, in addition to access to volatile substance in the Cal-Hypo department



                                              Page?
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 8 of 28 PageID #: 263



where he worked, the Grievant would have access to other areas of the plant where he could

cause catastrophic damage. Based on the hazards at the plant that could result from

misbehavior by an employee Bensinger stated that the plant could not employ an admitted

arsonist, especially one who intended to benefit financially from the crime. He noted that the

General Rules of Conduct at the plant proscribe the Grievant's conduct.

        The General Rules of Conduct also proscribe "stealing Oncluding attempts), dishonesty,

deceit." Bensinger noted that the Grievant had been dishonest in pleading not guilty to the

charges, by forming a plan to defraud an insurance company, and in lying to the Investigating

officers.

        Bensinger produced two newspaper articles, one from the Wheeling lntelligencer and

one from the Intelligence, reporting on the sentencing of the Grievant. He testified that other

articles appeared during the criminal process and it was covered by local TV stations. He

believed that employing the Grievant would impair the Company's reputation for safety.

        With regard to the charge of dishonesty, Bensinger noted that in addition to the

insurance fraud the Grievant had been dishonest in the investigation of the arson incident,

adding, "he certainly displayed this propensity to be dishonest." He noted that the Company

depends on its employees to be honest and that that some employees have reports such as

environmental reports to make.

        Bensinger also discussed the Rules Covering The Operation Of The Plant which the

Company has adopted to guide its disciplinary actions. He noted that consideration of an

employee with five felonies is not a situation the rules envisioned and is not expressly covered

by the rules. He observed, however, that the Rules do provide, "Improper conduct not listed

above will be reviewed by the Plant Disciplinary Committee and assigned an appropriate

classification." The disciplinary committee did review the Grievant's situation and deem it an

Intolerable Offense meriting discharge on the first offense.

        The Rules also address absenteeism. Through a series of intermediate corrective steps

the Rules provide that upon a ninth occurrence of absence within twelve months an employee



                                             PageS
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 9 of 28 PageID #: 264



is subject to discharge. Bensinger acknowledged that the Grievant was discharged before he

went to prison and had actually Incurred the nine absences, but the review of the sentencing

document made clear that the Grievant was going to prison and that the nine absences were

going to occur. Accordingly, absenteeism was added to the discharge letter at that time.

Bensinger added that the Collective Bargaining Agreement provides for the end of continuous

service for seniority purposes when an employee "Absents himself from work for a period of

seven consecutive days and without justifiable cause does not personally or in writing notify his

supervisor or personnel department."

       On cross-examination Bensinger acknowledged that the Grievant had no stains on his

personnel record other than one incident where he failed to timely complete a training exercise.

He characterized that infraction as minor and not uncommon. He agreed that the Grievant did

not miss any scheduled work days before he went into prison and that he was suspended

before he went to prison. He agreed that the plant regularly gives its employees drug tests and

that the Grievant had not failed any tests. The Grievant supplied the Company with evidence

that he had received treatment of a month at Gateway Rehab, and Bensinger was aware that

he had sought treatment at a facility in Pennsylvania as well. Bensinger stated that he relied

heavily on the Judge's statements in the sentencing transcript in evaluating the Grievant's

conduct. There was no indication from the Grievant while he was at work that he was

dangerous to employ and he was permitted to work after he had pleaded guilty. The Grievant

had received positive safety evaluations while working.

       Bensinger was asked about the handling of an employee who was driving while

intoxicated, led police on a high speed chase and then leapt into the Ohio river in an effort to

escape. Although he was not at the plant when that incident occurred, he admitted that the

circumstances would endanger police. That individual, however, was not discharged.

Bensinger also acknowledged that another employee had falsely represented to the Company

that he needed to be off work to obtain medical attention for his son when in fact he spent the

time in jail. According to Bensinger he was given a one day suspension.



                                             Page9
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 10 of 28 PageID #: 265



       Bensinger admitted that during the grievance process the Union discussed the hiring of

Ryan Cisar in an effort to show unequal treatment of other employees when compared to the

Grievant. Cisar was said to have served time in prison for homicide and had been in a serious

auto accident while intoxicated. But Bensinger denied any personal knowledge of Cisar's

record. Bensinger admitted that the newspaper articles regarding the sentencing of the

Grievant do not mention his place of employment, but he asserted that the sentencing

transcript did mention it and that anyone present at the sentencing would have heard it. The

sentencing transcript identified the plant as PPG, a former name of the plant before it was

bought by Axiall and then Westlake. Bensinger stated that the Company had not lost any

customers as a result of the arson incident, even during the month he was at work after his

plea and before his sentencing.

       Joe Dobson is the unit manager for the Cal-Hypo and PELS departments at the plant.

He is responsible for the calcium hypochlorite and the PELS production areas, overseeing all

aspects including safety, environmental, and health issues. He testified that the control

operator could put the Company out of range on environmental compliance if he acted

improperly and he could cause chlorine or decomposition issues. He must be honest so when

something wrong occurs it can be addressed appropriately. He stated that if an area operator

wished to do damage he could release chlorine gas into the environment or cause combustion

from the materials in the plant. Dobson noted that they keep records and must be honest, and

they have to honestly report issues they encounter. The dry side operator, if he wanted to

cause damage, could start a fire in the Cal-Hypo. The Cal-Hypo operator also could start fires

or otherwise cause damage to the process. Dobson said he would not be comfortable if the

Company reinstated the Grievant given what he had done.

       Albert Bondy is day foreman at the plant in the Cal-Hypo department. He oversees the

operations of the dry side, the packing floor, the prep plant and the NaSH handling area. He

was with the Company in 2012 when a fire occurred. He heard a bang while he was in his

office and saw people running out of the packing area and flames coming out of the roof. One



                                            Page 10
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 11 of 28 PageID #: 266



employee was injured due to inhalation. Fire in Cal-Hypo gives off a very strong chlorine gas.

Bondy stated that he would be very uncomfortable is the Company reinstated the Grievant.

Bondy was not sure the exact cause of the fire, but he noted that since that fire bags of

material were no longer stored on the packing floor. He also stated that the Company initiated

a procedure where if the product bins got to be 98 degrees or higher they would not pack ton

bags, but would go to one hundred pound or 425 pound drums.

       Roland Robertson, Jr. is logistic supervisor of Cal-Hypo shipping. He is In charge of all

of the movement of Cal-Hypo products from production lines to off-site warehouses. He was

aware of two fires involving Cal-Hypo during his employment. The first was less significant, but

it still required the use of outside resources for safety and shutting down Rte. 2 which runs by

the plant. The second fire, a warehouse fire, was more significant and required shutting down

the nearby rail line and water traffic on the Ohio river as well as shutting down Ate. 2. He

stated that he would not be comfortable bringing the Grievant back to work because he is

aware of the risks presented by working at the chemical plant, but he did not want to have the

additional risk of someone setting a fire on purpose. Robertson was aware that part of the Cal-

Hypo process involves a product cooler that was not operating properly. He noted that the

cooler is not needed on cool days where the ambient temperature is below 70 degrees.

       David Wheeler is president of the local union. He had previously served as vice-

president and as a steward. He stated that the Grievant had been a model employee during

his time at the plant and the only thing on his record, the failure to timely complete a safety

training was very minor. He testified that the Grievant was fired because he was going to miss

work, but that at the time of the first step grievance meeting the Grievant had not missed any

work. Wheeler said he understood that the Grievant was prescribed Oxycodone after suffering

a severe injury in a car wreck and he became addicted. He talked to the Company during the

grievance process about how the Grievant needed assistance through the Natrium

Employment Assistance Program rather than losing his job. Wheeler was not aware of any

employee who had concerns about working with the Grievant.



                                             Page 11
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 12 of 28 PageID #: 267



       Wheeler was familiar with Ryan Cisar. Cisar had been in an automobile accident when

he was driving while intoxicated, killing five people. He was found guilty of a felony and spent

time in prison. The Company hired Cisar after he was released from prison. Wheeler stated

that he had not heard from any other employee or supplier expressing the opinion that the

Grievant ought not to be allowed to return to work.

       Wheeler recounted other incidents where injury or damage had occurred at the plant.

In 2014 two employees in the caustic department were severely injured, one fatally, when a line

opened up and they were sprayed with caustic. OSHA fined the Company after finding several

things that were being done wrong. Wheeler stated that bags of Cal-Hypo that are going to be

dumped because they are decomposing were being stored in an area for longer than they were

supposed to be. He stated that part of the process of making Cal-Hypo involves a product

cooler which is out of service. He recalled an employee approaching him after a bag of Cal-

Hypo he was handling caught fire. That employee related that the product cooler being down

was why the product was hot, and that he ought not to be blamed. Wheeler recalled that in

2013 there was a flue gas leak at the powerhouse that was reported to the Company but not

fixed until a safety hazard report was filed. He recalled a hydrogen leak that the Company did

not address until OSHA was contacted. Another hydrogen leak occurred when the Company

was installing a new boiler but did not proof test the hydrogen side. Employees reported to

Wheeler that the PELS floor was leaking onto the ground floor below it and infiltrating the air

there. Wheeler personally investigated that situation, and brought it up at the next union-

management meeting. The Company corrected that problem by hanging a tarp from the first

floor. That had they effect of collecting the material in a large quantity. The Company failed to

permanently fix that problem for more than a year.

       On cross-examination Wheeler agreed that not doing a proper "lockouVtagout" was an

issue with regard to the caustic spray that severely injured employees. He agreed that two

supervisors associated with the accident were fired. He agreed that the Company is working

to achieve a safety status known as ASHA VPP, and it is also working on Safe Start Training.



                                            Page 12
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 13 of 28 PageID #: 268



Both of those programs are designed to increase safety as is the Risk Awareness Training and

the OSHA mandated ten hour training for all employees. He also agreed that there are weekly

safety meetings among employees and daily safety talks. There is also department specific

safety training for each department.

        Wheeler acknowledged that no fine was imposed by OSHA after it investigated the

hydrogen leak on the turbine. And OSHA has not issued citations or fines regarding the PELS

floor disrepair.

        The Grievant testified that he had been a machinist's mate running turbine generators

for the United States navy. He is married and has two children. The youngest child is

homeschooled because he has autism and dyslexia. He began working at the plant in 1995.

He had an accident in 201 0 that caused him to miss six months of work. He was prescribed

narcotics. He was later injured at work when he ripped a tendon and required surgery. He

started abusing drugs and tried to get help for the abuse at a facility in Weirton where he was

given prescription Suboxone. Some of the prescribed Suboxone is what he took the day

before he was sentenced for the arson.

        He testified to significant stressors in in his life 2017 and 2018. His brother was

diagnosed with cancer and given only a year and a half to live. His brother had been his

partner in the bar and took care of running it. His brother did all of the accounting work. When

he was diagnosed with cancer the Grievant tried to do the work his brother had been doing at

the bar, including the accounting. He was aware that some employees were stealing from the

bar. During that time a sewer was being constructed in the area which closed the road for a

couple of months. The sewer construction also cut a bench in a hillside above a rental house

the Grievant owned and the hillside collapsed onto the house. The Grievant became stressed

and depressed. He took time off from work and started abusing Oxycondone. After his arrest

for arson he went to Gateway, another rehabilitation facility. He found it to be a better facility

than the one in Wierton. He got into AA and NA, attending meetings two to three times a

week.



                                             Page 13
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 14 of 28 PageID #: 269



       Although the Grievant admitted that he stated under oath in court that he committed

the offenses with which he was charged and convicted, he asserted that he was told to make

those statements in order to get the benefit of the plea bargain. He disagreed with the Judge's

assertion that he intended an explosion at the bar because gas lines were left open. He

pointed out that the Judge was only referring to the fact that the pilot lights to the kitchen were

still on-the gas to the stove had not been turned off. And the Grievant pointed out that the

fire was confined to a couch in an upstairs apartment that was a long distance from the

kitchen.

       He continued working at the plant for approximately one month after pleading to the

arson related charges. After the sentencing he was discharged. He takes safety at the plant

seriously and is much less stressed than he was because he has put many things behind him.

He has his family back and the bar is no longer an issue.

       The Grievant stated that he went into rehab soon after the arson incident occurred.

When he got out his attorney and the prosecutor worked out a plea deal that would let him

keep his job, but the Judge turned it down. He stated that the arresting officers were in favor

of the deal as was the prosecutor. His wife does not work and he did not make anything from

the bar business. His job at the plant was his only income. He does not believe he would be a

danger at the plant if he returned to work. He just had a drunken night and made some bad

decisions. He was still intoxicated when he was answering questions for the police. He had

told his co-defendant that he would not mind if the bar were burned down. He then passed

out in the bathroom before leaving the bar that night. The fire was started after he left. He told

the police what he remembered.

       Joe Blatt is the recorder for the Union. He related that employees had made complaints

about working with Mr. Wade who was harassing a female employee at the plant. Wade was

fired for the harassment but later reinstated after serving a 30 day suspension. Blatt stated

that Steve Jarvis had set debris on the packing floor on fire. He was terminated for that. But

at the same time supervisors had been in the habit of preparing food on a grill on the wet side



                                             Page 14
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 15 of 28 PageID #: 270



of the Cal-Hypo department. The supervisors were not disciplined. Chuck Meyer was the

employee who lied about needing medical care for his son when he was actually in jail. He was

given a one day suspension for that offense. Blatt also recalled Jerry Mullens, the plant

manager stating that an actuarial study had been performed showing the cost of Union

proposals during contract negotiations. It was later revealed that no study had been

performed. On cross-examination Blatt admitted that both the Wade and the Jarvis matters

were settled on non-precedential bases. He admitted that Meyer was disciplined according to

the work rules.

       Joe Dobson is a member of the joint safety committee at the plant. It is working on a

safety plan that includes risk awareness and other features. The committee meets with other

industry representatives and consults with other Company sites for safety ideas. He said that

the Company also does OSHA 10 hour training for all of the employees. That training focuses

on OSHA requirements and guidelines. The Company uses computer based safety training for

each employee every one to three years. The Company also has its operators meet monthly

on safety issues and weekly gang box topics where supervisors go over safety issues with their

employees. Permits are issued for various jobs that contain checkboxes for all the safety

standard procedures. The back of the job planning tag contains safety instruction that is

discussed at every job.

                             PERTINENT CONTRACT PROVISIONS

ARTICLE VII

Arbitration

1. Only grievances involving alleged violations with respect to the application or interpretation
of the terms of this agreement may be submitted by either party to arbitration. The Arbitrator
shall have no authority to add to, take from, change or modify any of the terms of this
Agreement nor shall he have any authority in the making of a new agreement.

2. The Company and the Union agree to carry out the grievance procedure in good faith before
either party shall require arbitration.

6. The Arbitrator's decision shall be final and binding. No facts shall be presented by either
party during the arbitration which were not disclosed first to Plant Management and the Union
Grievance Committee for consideration prior to arbitration.



                                            Page 15
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 16 of 28 PageID #: 271



ARTICLE Vlll

Disciplinary Action

1. The Company retains the right to discharge, suspend or otherwise discipline all employees.

2. The Company shall not discharge, suspend, or discipline any employee without just
cause .. .

ARTICLE XIII

Seniority

4. Continuous service shall end when the employee ... [a]bsents himself from work for a period
of seven (7) consecutive days and without justifiable cause does not personally or in writing
notify his supervisor or the Personnel Department.

ARTICLE XIX

General

1. Except as otherwise provided in this Agreement, the management of the plant and the
direction of the working force remains an exclusive management function. This right of
management includes, but is not limited to such functions as... the right. .. to layoff, retire,
suspend, discharge, discipline otherwise relieve employees from duty because of lack of work
or other proper reasons. In no case shall the exercise of the above prerogatives of
management be in derogation of any of the terms and conditions of the collective bargaining
agreement between the parties.

                                       CODE OF CONDUCT

The following list of unacceptable actions is not all-inclusive and is not intended to limit
Westlake when it is necessary to take disciplinary action .. .

       Violation of any Federal, State or local law
       Poor attendance including absenteeism, late start, early quit, etc.

                      RULES COVERING THE OPERATION OF THE PLANT

Axial! Corporation-Natrium has established the following rules covering the operation of the
plant. The Company expects each employee to recognize and observe such rules. If these
rules are violated, employees will be subject to disciplinary action. Discipline is meant to be a
corrective action and can be in the form of verbal or written reports, and suspensions; however,
certain rule violations can result in immediate termination of employment. Natrium's rules
include a process for progressive discipline and disciplinary consequences for minor offenses,
major offenses, and intolerable offenses as documented below.

Intolerable Offense. 1st Offense-The consequence will be discharge

Improper conduct not listed above will be reviewed by the Plant Disciplinary Committee and
assigned an appropriate classification. Additionally, there may be times an employee will be
suspended pending the results of an investigation.

                                  DI~CUSSION AND DECISION


                                             Page 16
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 17 of 28 PageID #: 272



       The issue in this labor arbitration case is whether the Grievant was discharged for just

cause. The Agreement contains an express just cause limitation on the Company's right to

discharge. The Company bears the burden of proving by clear and convincing evidence that

the Grievant committed the conduct of which he is accused, that it is conduct that properly

subjects him to discipline, that he knew or should have known that it would lead to discipline

and that the penalty of discharge is appropriate. The Arbitrator will not simply substitute his

judgment for that of the Company with regard to the discipline imposed if he finds that

improper conduct has been committed. But if procedural safeguards have been denied the

Grievant, or the penalty is so harsh in relation to the offense as to violate notions of industrial

due process, the penalty may be modified.

       There is no dispute that the Grievant, as a result of the criminal legal proceedings

against him was convicted of five felonies stemming from the arson at his bar. He admitted in

open court under oath to committing the acts supporting those convictions. There is also no

dispute that the those actions occurred off the premises and were not directly related to the

Grievant's employment with the Company. The issue, then, becomes whether the fact that the

Grievant is a felon convicted of arson and insurance fraud or whether the facts of what he did

in committing those crimes are reason for discharge. The Company also discharged the

Grievant for absenteeism, a separate grounds that will be addressed after the criminal charges

have been considered.

       In order to prove that off-premises conduct is proper grounds for discharge the

Company must show a nexus between the off premises conduct and the Grievant's work. The

Company has argued that the fact that the Grievant was a convicted and admitted arsonist

disqualifies him from working in a plant that abounds in hazardous flammable chemicals. It

argues that the fact that his conduct violated state law puts him in violation of the Company's

Code of Conduct. The Company also asserted that the Grievant's case had received a lot of

media attention which would threaten its business reputation if he were reinstated. It argued

that the Grievant demonstrated dishonesty in pleading guilty to attempting to defraud an



                                              Page 17
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 18 of 28 PageID #: 273



insurance company. Since the Company relies on honesty from its employees, the Company

asserts that that acts or dishonesty provide a nexus to his employment that warrants

discharge.

       The Union argued that the Grievant did not have sufficient notice that his conduct

would result in his discharge. Off premises arson attempts are not specifically addressed in the

disciplinary rules and fall under the provision "improper conduct not listed above", the penalty

for which is determined by the disciplinary committee. The Union faults this rule as a slippery

slope that allows the Company too much latitude in discipline. The Union also argues that the

Company did not perform an adequate investigation, asserting that the Company's improper

action in not allowing Wheeler to participate in the interview with the Grievant taints the

investigation. The Union argues that the Company has not applied its rules even-handedly in

meting out discipline for similar incidents. And, finally, the Union argues that the Company did

not meet its burden of showing the nexus between the off premises conduct and the Grievant's

employment.

       The Union's complaint that the Grievant lacked notice that his misconduct could result

in discharge and that the plant rules fail to provide an adequate basis for determining that issue

is not well founded. The Company asserts that certain misconduct is of its nature so heinous

as to compel recognition by the offender that harsh consequences will follow. It is impossible

in drafting a disciplinary procedure to exhaustively list every act an employee may commit that

will result in discipline. So the Company has incorporated a procedure whereby misconduct

that is not expressly listed is evaluated and disciplinary action prescribed. That procedure,

referral to a disciplinary committee, is reasonable. Reliance on input from several people

insures that the disciplinary decision has a measure of objectivity and is not the result of a

single person's personal bias or overbearing misjudgment. Moreover, the ensuing decisions are

subject to challenge by the Union. Far from being an intolerable "slippery slope", the

procedure for evaluating "improper conduct not listed" is reasonable and provides a fair




                                             Page 18
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 19 of 28 PageID #: 274



chance that a good decision will be made with respect to the penalty imposed for unlisted

misconduct.

       The Union has also argued that the Company has applied standards unevenly in

evaluating the grievant's misconduct and imposing discipline. It pointed to several other

employees who committed felonies and endangered the public and law enforcement, yet who

were permitted to retain their jobs. The Company objected to this proof on two grounds. First

the Union relied in part on cases that were resolved pursuant to an agreement between the

Union and the Company that they would not be used as precedent in any other case.

Secondly, the Company argues that it was not given notice during the grievance process of the

facts regarding this issue that the Union produced at the hearing. It is essential to the

grievance process that an agreement not to use a case resolution as precedent in a future case

be respected. Often a settlement might not be reached if one party or the other thought that

the outcome could be used against it in a future case. The Union's evidence and argument

regarding the Rush, Jarvis and Wade resolutions were subject to such an understanding and

will be disregarded herein.

       Although I am sympathetic to the Company's argument that insufficient notice was

given that certain facts regarding unequal treatment would be presented at arbitration, the

Union did show that it intended to argue that point during the grievance procedure. Discovery

in an arbitration case is often uncertain and strict rules regarding discovery can not be applied.

Moreover, accommodation was made for the Company to obtain and present evidence in

opposition to the evidence presented by the Union. I find that the Company had a full and fair

opportunity to address the Union's evidence even if was not apprised of the specific facts the

Union brought to arbitration.

       The Union's argument with regard to disparate treatment fails, nonetheless, because it

simply did not show that matters that were sufficiently similar to the Grievant's case had

occurred in the past and had been treated more leniently by the Company such as to create a

policy with regard to such incidents. The parties have never previously confronted off premises



                                             Page 19
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 20 of 28 PageID #: 275



arson as a grounds for considering whether an employee ought to continue his employment.

Although one employee, Meyers, did spend time in jail for a criminal offense and then lied

about it to the Company, the underlying offense was not comparable to the Grievant's

offenses. The Union failed to show that the Company was aware of another employee's

misconduct, that of employee Cisar. The asserted untruthfulness of Mr. Mullens during the

bargaining negotiations is simply irrelevant to this hearing. Off premises criminal misconduct

that comes to the attention of the Company is in itself so infrequent that it would be difficult to

show a policy established with regard to handling such incidents. The underlying criminal

conduct, moreover, will often be unique such that each incident will be judged on its own.

Accordingly, I do not find that the Union has shown disparate treatment warranting overturning

this discipline.

         In this regard, it must be considered that the Rules of Conduct do expressly provide

that it is a violation for an employee to violate state, federal or local law. But no penalty is

assigned to violation of law. The Company seems to recognize that the vast differences in

degree of harm or offense governed by the vast array of society's laws precludes a simple

declaration that a given disciplinary penalty will result from any violation. Certainly some

violations, such as an isolated minor speeding ticket, would not merit any attention from the

Company whatsoever, whereas others, such as participation in a violent terrorist group might

be a matter of grave concern. The prohibition against violation of law in the Rules of Conduct

gives no basis for discriminating among those laws that are significant and those that are not.

Where, as here, the violation occurs off-premises, the Company still must show a sufficient

nexus to its business to impose discipline.

        The Union also argued that the Weingarten offense committed by the Company in its

investigation tainted the investigation such that the discharge can not be sustained. The

Company representative believed that the duty to allow representation was satisfied by having

a vice-president of the Union present during the interview with the Grievant even though the

Grievant insisted that he wanted the President of the Union, Wheeler, to participate. While



                                              Page 20
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 21 of 28 PageID #: 276



refusing to let Wheeler participate was a violation of the Grievant's rights, I do not find that that

action so tainted the proceedings as to render the discharge improper. The Grievant advised

the Company that he did not wish to make a statement. And no information was garnered

during that interview that was used against the Grievant. The grievance procedure provided

additional opportunities for the Grievant, with Wheeler's assistance, to present his case.

Accordingly, that procedural lapse will not be found to have so tainted the Company's handling

of the matter as to require dismissal of the discharge.

       The Union also contests the Company's assertion that there was a sufficient nexus

between the Grievant's off premises criminal conduct and his employment to justify the

discharge. The Company has asserted that the mere fact that the Grievant has been convicted

of five arson related felonies is sufficient to disqualify him from further employment. It has well

proved that the plant is a dangerous work environment. Fire is a hazard that must be

constantly guarded against, and any employee with a desire to start a fire could easily do great

damage to the plant, its employees and the community at large.

       In emphasizing the fact that the Grievant was convicted of five felonies, however, the

Company is asking the Arbitrator to overlook the fact that all of the charges stemmed from a

single ill considered act by the Grievant. The attempted arson charge involved the same act as

the conspiracy to commit arson and the attempted arson of personal property belonging to

another. The attempt to commit insurance fraud was an add on charge at the insistence of the

Judge. No insurance claim was filed, although the Grievant admitted that he considered the

possibility of recovering insurance money in deciding to commit the crime. The Grievant did

not commit five acts of arson showing his inclination toward such conduct, yet the Company

seems to be insisting that he be treated as if arson were a dangerous habit the Grievant can

not break.

       The Grievant showed that he was intoxicated when the fire at his bar was set. He

encouraged another man, also intoxicated and addicted to drugs, to set the fire before passing

out in the bathroom of the bar and then leaving. Intoxication is not an excuse for the Grievant's



                                              Page 21
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 22 of 28 PageID #: 277



misconduct, but it does somewhat undercut the characterization of him as a dangerous and

repeated arsonist. The Grievant saw the bar as a source of great stress in his life at a time he

had other stressors affecting him. It was to eliminate that source of stress, and possibly to

profit form the insurance, that he encouraged his friend to start the fire. He was using drugs at

that time, which, while giving him temporary relief from the stress in his life, ultimately made

him incapable of handling his problems. The drugs thereby increased his stress. There is

nothing about those circumstances that translate to his employment. There is nothing to show

that his employment presented a similar source of stress and annoyance or that he takes an

arsonists delight in using fire for personal satisfaction. There was no showing that the Grievant

had ever been a safety hazard in his work at the plant.

       A finding that mere conviction of arson related felonies does not disqualify the Grievant

from employment is compelled most convincingly by the fact that the Company continued to

employ him for a month after his conviction. It was only after the sentencing when the Judge

berated the Grievant and his lawyer in uncommonly harsh terms that the Company decided to

suspend him pending discharge. It seems that the Company was unduly influenced by the

Judge's findings in the sentencing transcript in making its decision to discharge the Grievant

and it gave little consideration to the underlying facts. Both the letter of termination and

Bensinger's testimony emphasize that great reliance was place on the Judge's statements

during the sentencing as a basis for the discharge.

       The sentencing transcript and the entire handling of the Grievant's case was

extraordinary and not a credible portrayal of the nature of the threat the Grievant's conduct

poses to his employment. The Judge characterized the setting of the fire to a premeditated

attempt to cause an explosion by leaving open gas valves. He found that that could have

created a conflagration like something out of the movie Die Hard. What seems more fitting to

the facts, however, is that the Grievant's intoxicated co-defendant didn't think to tum off the

gas to the kitchen stove before starting a fire on a couch in an apartment away from the

kitchen. The Judge wailed at the possibility that fighting such a conflagration could have killed



                                             Page 22
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 23 of 28 PageID #: 278



emergency responders who would leave families to mourn their losses. No one was injured

fighting this fire, and in fact the firefighters did not need to get their hoses out to extinguish it.

And first responders were among the parties agreeing to lesser punishment involving work

release. I do not here find that the Grievant's conduct was not reprehensible and very

dangerous. But the Judge's characterization of it exaggerates the facts beyond usefulness to

evaluating this case. Undue reliance on one man's bombast seems to have caused the

Company to abandon its obligation to make an independent review of the Grievant's conduct

and the effect that had on his employability at the plant.

        Of great importance to the Judge was the fact that the Grievant's co-defendant had

been sentenced to prison and he believed that, as the chief instigator of the crime, the Grievant

ought to serve at least as much time as the man he took advantage of and used as his

villainous tool. The Judge deemed it unworthy of consideration, however, that the co-

defendant was in prison only because, unlike the Grievant, he was unwilling to accept

treatment for his drug addiction in exchange for leniency.

        The Company gave little or no weight to those parts of the hearing transcript that were

not vitriol from the Judge. Even after the Judge had made known his personal interest in giving

the Grievant the maximum penalty, and even after the Judge rejected a plea bargain for a

lessor punishment, and even after the Judge took gratuitous sideswipes at the Grievant's

counsel for zealously and with reason arguing on behalf of his client, the Assistant Prosecutor

stood and repeated to the Judge the interest of the state: simply to get a felony on the record,

to get cooperation in the case and information regarding drug use in the area, to get the

Grievant into treatment for his drug addiction and to put him in a position to work while under

sentence. The emergency responders were in agreement with those goals. Everyone involved

in this matter, everyone who was in a position to judge the Grievant's conduct believed that he

should be allowed to continue working at the plant. Only the Judge in his discretion wanted

more than a pound of flesh from the Grievant in punishment for his crime, but even the Judge

agreed to delay the onset of his sentence so the Grievant could continue to work at the plant.


                                               Page 23
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 24 of 28 PageID #: 279



       It is not unusual for multiple charges to result from a single criminal act. It is common

for the Prosecution and the Defense to then sift through those charges, evaluate the

seriousness of the underlying offense and come to an agreement regarding the proper

disposition. It remains for the Judge to approve or disapprove of that decision. But the State's

opinion in the matter is recognized in the criminal justice system as being worthy of weight and

due consideration. Consideration of that opinion nor the underlying facts on which it was

based seems not to have been afforded the Grievant in this case.

       Throughout his plea negotiations the Grievant had one chief objective, being able to

retain his job. It was not shown whether the Company was consulted about whether it would

permit him to continue employment if he were convicted of the felonies he was charged with.

But everyone involved in the matter seemed to believe he could continue working at the plant.

Even the Judge, after excoriating the Grievant and his lawyer at the sentencing, decided to

delay entry into prison while the Grievant continued working in hopes of reaching retirement.

Even more significant than those opinions, however, is the Company's own decision to

continue the Grievant's employment after his convictions. It is evident that the Company did

not consider the Grievant's conduct or his convictions alone as providing a sufficient nexus to

his employment such as to support his discharge for off premise conduct. Only after the Judge

had excoriated the Grievant and his lawyer at the sentencing hearing did the Company decide

not to permit him to continue his employment at the plant.

       The Company also asserted that the media attention the Grievant's case attracted

would cause damage to its reputation such that a nexus between his criminal conduct and his

employment could be found. In support of this argument, the Company introduced two

newspaper articles reporting on the sentencing. Neither of those articles mentioned the

Grievant's employment at the plant. The Company showed that the case had attracted other

media attention, but it did not show what that coverage had reported or whether the plant had

been mentioned at all. The Company has the burden of proving that its reputation has been

tarnished by the criminal proceedings against the Grievant and such proof as was adduced at



                                            Page 24
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 25 of 28 PageID #: 280



the hearing wholly failed to do so. Similarly the Company witnesses speculated that it might

lose customers or suffer worsening relations with its suppliers if the Grievant were reinstated,

but no proof of those speculations was made at the hearing. Finally, a few management

employees testified that they would be uncomfortable working with the Grievant after his

convictions. But the Union adduced evidence that other employees were not concerned, and,

again, we have the opinions of the prosecutor, citizens who wrote to the Court in support of the

Grievant and the Judge himself that continued employment of the Grievant would not be a

problem. Accordingly, I find that the Company has not proved that a nexus between the crime

the Grievant committed and his employment existed on account of damage to the Company's

reputation.

       Finally, the Company argued that a nexus between the Grievant's crime and its

aftermath was shown because he proved himself to be dishonest and the Company requires

honesty from its employees. The Company clearly showed that honesty is important in its

business. Employees provide reports of their work and findings the accuracy of which are

essential to both the safe operation of the plant and its ability to comply with and demonstrate

its compliance with various regulations. The Grievant was not shown to have engaged in any

at of dishonesty with respect to his employment. The Company bears the burden of proving

that his off premises misconduct shows him to be so inherently dishonest that the Company

can not rely on him to perform his job duties honestly at work.

       As an initial matter Bensinger stated he believed that the fact the Grievant initially

pleaded not guilty was an instance of dishonesty which contributed to his finding that the

Grievant was so dishonest as to be disqualified from employment. Of course the Employer did

not advance that argument in its brief. Bensinger is not a lawyer and he understandably may

not have realized that a plea of not guilty is simply a legal device whereby the defendant

demands that the state proceed to prove its case. It is not a statement on which a defendant's

honesty may be judged. That fact that Bensinger seized on that simple procedural occurrence

to find reason to judge the Grievant harshly does suggest that the Company was caught up in



                                             Page 25
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 26 of 28 PageID #: 281



the drive to punish the Grievant harshly, following the example set by the Judge in the

sentencing document, and not weighing the facts on their own merits.

       The Company relied heavily on the fact that the Judge in the sentencing transcript

found that the Grievant had lied for two and a half hours of the three and a half hours he spent

being interviewed by the police. I, like the Company have no reason to doubt the Judge's

assessment of that interview. But the Assistant Prosecutor also said the Grievant was

forthcoming and helpful in the investigation. The Grievant testified that he was still intoxicated

when he was interviewed by the police. No doubt he was trying to figure out what he could

say to extricate himself from the terrible situation he created for himself. No doubt he was not

honest throughout the interview, as the Judge asserted. But trying to extricate himself from

that situation, while still intoxicated (and unsure exactly what had happened after he first

passed out and then left the bar) does not show the Grievant to be an inherently untrustworthy

individual.

       The Company also relied heavily on the fact that one of the charges the Grievant

pleaded guilty to was an attempt to defraud an insurance company. But, again, circumstances

suggest that the plea does not show the Grievant to be so dishonest as to disqualify him from

his work. That charge was an addition to the list of felonies the prosecutor deemed

appropriate to the facts. No fraudulent claim was filed, although the Grievant was never really

in a position to make such a claim, given that he was arrested shortly after the fire. The

Grievant's drug addled scheme of desperation to get out from under his many life's problems

just does not seem to translate to him being unable to perform his job duties at the plant.

Again, that danger did not present itself to the State when it argued for work release, or to the

Judge when he delayed onset of the sentence in favor of allowing the Grievant to continue to

work and it did not occur to the Company when it employed the Grievant for a month after his

convictions. Accordingly, I find that the Company has failed to prove a sufficient nexus

between his off premises conduct and his employment to form a basis for discharge.




                                             Page 26
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 27 of 28 PageID #: 282



       Finally, the Company argues that the discharge ought to be upheld on the basis of his

absenteeism resulting from the five months he spent in jail. This charge can not be upheld for

the simple reason that the Grievant did not in fact miss any work. He was suspended

immediately after the sentencing. He was discharged after that. The Company cannot punish

the Grievant for missing work he was not scheduled to perform and was prohibited by the

Company from performing. I do not here ask the Company to engage in an absurdity. It

seemed clear at the sentencing that the Grievant was going to prison, he was being denied

work release and would face a lengthy period of time when he would be unable to work. But in

its action to discharge the Grievant for absenteeism even before he missed work the Company

prejudged the Grievant's future and his opportunities to modify his sentence. And it foreclosed

its own willingness to work with its very damaged employee and keep him in the workforce.

The Grievant had no opportunity to apply for consideration by the Company and a leave of

absence to cover his time in prison. Every party involved in the handling of the Grievant's

criminal case hoped to afford him the opportunity to continue his employment except the

Judge. It is possible that the Judge could reconsider his decision based on the weight of

opinion in favor of work release. Even the Company seemed willing to continue his

employment after his conviction. In this regard the Union's argument that the Company did not

fairly investigate the matter may have some traction. The Company relied on an incredibly

harsh characterization of the Grievant's offense in a sentencing document in his criminal case

to reverse its own determination that the Grievant remained fit for employment even after his

convictions. It then charged him with absenteeism before he was absent from work. That can

not stand. I find that the Company has failed to prove that the Grievant was properly

discharged for absenteeism.

       Based on all of the foregoing reasons I find that the Grievance should be sustained.

The Company failed to show a nexus between the criminal act the Grievant committed and his

employment. It further failed to prove that the Grievant's discharge was supported by his

absenteeism.



                                            Page 27
Case 5:20-cv-00117-JPB Document 11-2 Filed 07/16/20 Page 28 of 28 PageID #: 283



       The Union, in its brief has suggested that the remedy in this case be made contingent

on continued drug testing. Such a remedy was not previously discussed at the hearing and no

proposal was made with respect to testing outside of the Union's brief. It may be, however,

that such a creative remedy would serve both the Grievant's best interest in providing another

tool for him to use to remain sober and the Company's best interest in knowing that their at risk

employee is either sober or may again be a risk for employment. Because the structure of

such a remedy has not been litigated, I will not impose such a requirement on the parties

herein. Issues such as who will bear the cost of testing, how long the testing will go on, and

what might be the use of the test results are not clear. I will retain jurisdiction, however, for the

parties to discuss the issue and if they deem it appropriate they may ask for a modification of

the remedy. I will retain jurisdiction for any such application for modification the parties may

wish to present for one month after the date of this award.

                                              AWARD
       For all of the foregoing reasons the grievance is sustained. The Grievant is ordered to

be reinstated into his employment at the plant, he is awarded back pay and benefits for the

time he ought to have been working. I retain jurisdiction of the case for one month after the

date of this decision for the purpose of clarification of the remedy if the parties are unable to

agree between themselves.




May 13,2020
Charleston, West Virginia




                                              Page 28
